DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11 May 2020 and 30 November 2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
In lines 5-6 in §0028 of the Specification, there are two German terms “und”: “disposed sections 12, 13 und 14, 15 by two virtual planes S1 und S2”.  Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims are objected to because of the following informalities:

In line 1 of claim 1, “Ultrasonic motor” should be changed to “An ultrasonic motor”.
In line 6 of claim 1, “and is configured for contacting” should be changed to “and configured for contacting”
In line 10 of claim 1, “said actuator” should be changed to “said ultrasonic actuator”.
In line 10 of claim 1, “said generators” should be changed to “said two generators”.
In line 12 of claim 1, “said friction elements” should be changed to “said at least two friction elements”.
In line 14 of claim 1, “said piezoelectric plate” should be changed to “said rectangular piezoelectric plate”.
In line 2 of claim 2, “said piezoelectric plate” should be changed to “said rectangular piezoelectric plate”.
In line 2 of claim 3, “said generators” should be changed to “said two generators”. 
In line 2 of claim 4, “said generators” should be changed to “said two generators”.
In line 5 of claim 4, “said piezoelectric plate” should be changed to “said rectangular piezoelectric plate”.
In line 1 of claim 9, “said generators” should be changed to “said two generators”.
In line 1 of claim 10, “said generators” should be changed to “said two generators”.
In lines 3-4 of claim 10, “said piezoelectric plate” should be changed to “said rectangular piezoelectric plate”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 recites the limitation "said one or said other generator" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said second generator" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said other generator" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "said second generator" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (CN 103 259 449).  Please see the Written Opinion of the International Searching Authority of 28 August 2017.
Regarding independent claim 1,  Dong et al. (e.g. see FIG. 1, FIG. 2A, FIG. 2B, FIG. 2C, FIG. 4, FIG. 5, Abstract, §0032-§0033, §0037-§0041) discloses an ultrasonic motor (e.g. see FIG. 1 and Abstract), comprising: an ultrasonic actuator (10) formed as a rectangular piezo-electric plate (1); an electrical excitation device (e.g. see §0033: driving circuit); and an element to be driven (201), wherein said ultrasonic actuator (10) includes two generators (211 and 213 or 212 and 214 in FIG. 1 or 213+223+211+221 and 212+222+214+224 in FIG. 4) for generating acoustic standing waves and at least two friction elements (30) arranged on said ultrasonic actuator (10) and is configured for contacting said element to be driven (201), wherein said ultrasonic actuator (10) is divided into two pairs of diagonally oppositely disposed sections (opposite sections of 10) by two virtual planes (virtual planes between 211-212 or 213-214) which extend perpendicularly to each other and which extend through center lines (center lines) of main surfaces (21) of said actuator (10), wherein each of said generators (211 and 213 or 212 and 214 in FIG. 1 or 213+223+211+221 and 212+222+214+224 in FIG. 4) includes two parts configured for operation in an antiphase manner (211 at V+ sin ωt, 213 at V- sine ωt for the first generator as in FIG. 2A and FIG. 2B, 214 at V+ sin ωt, 212 at V- sine ωt for the second generator as in FIG. 2C and FIG. 4) and each of which is arranged in a different diagonal section (across 1-1 and 2-2), and said friction elements (30) are arranged on an end face of said ultrasonic actuator (10) or on two opposite end faces of said piezoelectric plate (1).
Regarding claim 2, Dong et al. (e.g. see FIG. 1, FIG. 2A, FIG. 2B, FIG. 2C, FIG. 4, FIG. 5, Abstract, §0032-§0033, §0037-§0041) discloses said piezoelectric plate (1) has a shape of a square or a parallelepiped.
Regarding claim 3, Dong et al. (e.g. see FIG. 1, FIG. 2A, FIG. 2B, FIG. 2C, FIG. 4, FIG. 5, Abstract, §0032-§0033, §0037-§0041) discloses said generators (211 and 213 or 212 and 214 in FIG. 1 or 213+223+211+221 and 212+222+214+224 in FIG. 4) for generating said acoustic standing waves have a multi-layer structure with at least one layer of excitation electrodes (211-214), at least one layer of a common electrode (22) or of common electrodes (221-224), and at least one layer of piezoelectric ceramic material (1) arranged between adjoining electrode layers (e.g. see §0041).
Regarding claim 4, Dong et al. (e.g. see FIG. 1, FIG. 2A, FIG. 2B, FIG. 2C, FIG. 4, FIG. 5, Abstract, §0032-§0033, §0037-§0041) discloses said generators (211 and 213 or 212 and 214 in FIG. 1 or 213+223+211+221 and 212+222+214+224 in FIG. 4) are configured for generating diagonal acoustic standing waves in said ultrasonic actuator (10) of said ultrasonic motor (e.g. see FIG. 1 and Abstract), which will propagate in a direction of one or both diagonals of one of said main surfaces of said piezoelectric plate (1).
Regarding claim 9, Dong et al. (e.g. see FIG. 1, FIG. 2A, FIG. 2B, FIG. 2C, FIG. 4, FIG. 5, Abstract, §0032-§0033, §0037-§0041) discloses said generators (211 and 213 or 212 and 214 in FIG. 1 or 213+223+211+221 and 212+222+214+224 in FIG. 4) for generating said acoustic standing waves have a multi-layer structure with at least one layer of excitation electrodes (211-214), at least one layer of a common electrode (22) or of common electrodes (221-224), and at least one layer of piezoelectric ceramic material (1) arranged between adjoining electrode layers.
Regarding claim 10, Dong et al. (e.g. see FIG. 1, FIG. 2A, FIG. 2B, FIG. 2C, FIG. 4, FIG. 5, Abstract, §0032-§0033, §0037-§0041) discloses said generators (211 and 213 or 212 and 214 in FIG. 1 or 213+223+211+221 and 212+222+214+224 in FIG. 4) are configured for generating diagonal acoustic standing waves in said ultrasonic actuator (10) of said ultrasonic motor (e.g. see FIG. 1 and Abstract), which will propagate in a direction of one or both diagonals of one of said main surfaces of said piezoelectric plate (1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (CN 103 259 449) in view of Wischnewskiy et al. (DE 10 2012 105189).
Regarding claim 5 and claim 11, Dong et al. (e.g. see FIG. 1, FIG. 2A, FIG. 2B, FIG. 2C, FIG. 4, FIG. 5, Abstract, §0032-§0033, §0037-§0041) discloses every aspect of the invention except “a changeover switch for connecting said one or said other generator for acoustic waves to said ultrasonic actuator to be actuated by an electrical voltage.”
However, Wischnewskiy et al. (e.g. see FIG 4, FIG 5 and §0057) teaches a changeover switch (37) for connecting said one or said other generator for acoustic waves to said ultrasonic actuator to be actuated by an electrical voltage.
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the piezoelectric actuator in the piezoelectric motor of Dong et al. to include “a changeover switch for connecting said one or said other generator for acoustic waves to said ultrasonic actuator to be actuated by an electrical voltage” as taught by Wischnewskiy et al. for the purpose of establishing the alternating connection of the voltage source to the electrodes of the ultrasonic actuator in the electrical excitation apparatus.
Regarding claim 6 and claim 12, Dong et al. (e.g. see FIG. 1, FIG. 2A, FIG. 2B, FIG. 2C, FIG. 4, FIG. 5, Abstract, §0032-§0033, §0037-§0041) discloses every aspect of the invention except “a block for generating, an additional electrical voltage for exciting said second generator for acoustic waves.”
However, Wischnewskiy et al. (e.g. see FIG 30, FIG 31 and §0089-§0103) teaches a block (141) for generating, an additional electrical voltage for exciting said second generator for acoustic waves.
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the piezoelectric actuator in the piezoelectric motor of Dong et al. to include “a block for generating, an additional electrical voltage for exciting said second generator for acoustic waves” as taught by Wischnewskiy et al. for the purpose of establishing the alternating connection in order to boost voltage.
Regarding claim 7 and claim 13, Dong et al. (e.g. see FIG. 1, FIG. 2A, FIG. 2B, FIG. 2C, FIG. 4, FIG. 5, Abstract, §0032-§0033, §0037-§0041) discloses every aspect of the invention except “said block is configured to change a phase of said additional electrical voltage in relation to a phase of a primary electric voltage.”
However, Wischnewskiy et al. (e.g. see FIG 30, FIG 31 and §0089-§0103) teaches said block (141) is configured to change a phase of said additional electrical voltage (boost voltage) in relation to a phase of a primary electric voltage (e.g. see FIG 30, FIG 31 and §0102).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the piezoelectric actuator in the piezoelectric motor of Dong et al. to include “said block is configured to change a phase of said additional electrical voltage in relation to a phase of a primary electric voltage” as taught by Wischnewskiy et al. for the purpose of establishing the alternating connection in order to boost voltage.
Regarding claim 8 and claim 14, Dong et al. (e.g. see FIG. 1, FIG. 2A, FIG. 2B, FIG. 2C, FIG. 4, FIG. 5, Abstract, §0032-§0033, §0037-§0041) discloses every aspect of the invention except “said block is configured to change an amplitude of said additional electrical voltage.”
However, Wischnewskiy et al. (e.g. see FIG 30, FIG 31 and §0089-§0103) teaches said block (141) is configured to change an amplitude of said additional electrical voltage (e.g. see FIG 30, FIG 31 and §0102).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the piezoelectric actuator in the piezoelectric motor of Dong et al. to include “said block is configured to change an amplitude of said additional electrical voltage” as taught by Wischnewskiy et al. for the purpose of establishing the alternating connection in order to boost voltage.
Since Dong et al. and Wischnewskiy et al. are both from the same field of endeavor (ultrasonic actuator), the purpose disclosed by Wischnewskiy et al. would have been recognized in the pertinent art of Dong et al.
Examiner’s Note:
In this Office Action, Examiner has cited particular figures, column numbers, paragraph numbers, and line numbers of the prior arts applied in the rejections.  However, other figures and passages of the same prior arts may anticipate the claim limitations as well.  Therefore, Applicants are respectfully requested to consider the prior arts in their entirety as potentially teaching claimed invention.
For amendment purpose, Applicants are very much appreciated for indicating the portion(s) of the specification which dictates the structure(s) relied on for proper interpretation as well as for verification and determination of the metes and bounds of the claimed invention.  Applicants’ indication of the specific figures and items of figures which represent features of the invention disclosed in the amended claims, is also expected. 
Additionally, in the event that other prior art(s) is/are provided and made of record by the Examiner as being relevant or pertinent to applicant's disclosure but not relied upon, the examiner requests that the reference(s) be considered in any subsequent amendments, as the reference(s) is also representative of the teachings of the art and may apply to the specific limitations of any newly amended claim(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iino et al. (U.S. PG Pub. No. 20010011858) discloses a piezoelectric driving body and an ultrasonic motor having a piezoelectric element as a driving source capable of suppressing increase in resonant frequency and obtaining a great amplitude even if made in smaller in order to provide an excellent-quality ultrasonic motor that is simple in manufacturing method and mass-producible at one time, and an electronic apparatus using same.
Lee et al. (U.S. PG Pub. No. 20120169181) discloses a piezoelectric actuator in which the manufacturing cost can be reduced by simplifying an electrode pattern constituting the piezoelectric actuator, the piezoelectric actuator itself, or an electronic product employing the piezoelectric actuator can be made smaller by using only planar simple translational movement of the piezoelectric actuator, and translational movement in two directions can be independently performed on the plane.
Koc (U.S. Patent No. 8928205) discloses an actuator, which can include piezoelectric material, is provided in the form of a single-layer or multi-layer flat plate. At least one layer has two electrodes spaced from each other by means of a separating area and arranged opposite each other both on the upper face of the at least one layer and on the lower face of the at least one layer. The electrodes of the upper face are arranged at an offset from the electrodes of the lower face.
Masuda et al. (U.S. Patent No. 9246413) discloses an ultrasonic motor in which the amount of displacement of the driven movable element is large and the energy conversion efficiency is high.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




25 February 2021			                                                                                                                                          
/EMILY P PHAM/Primary Examiner, Art Unit 2837